Citation Nr: 1754941	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-39 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than December 1, 2016, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1962 to April 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A February 1997 rating decision denied service connection for tinnitus, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.   

2.  A March 2015 rating decision denied the Veteran's claim to reopen service connection for tinnitus, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.   

3.  The claim leading to new and material evidence being received to reopen service connection for tinnitus was received on December 1, 2016, and no communication between the March 2015 rating decision and December 1, 2016, may be interpreted as a formal or informal claim to reopen service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 2016, for the grant of service connection for tinnitus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks an earlier effective date for the grant of service connection for tinnitus.  Specifically, he claims that the effective date should be June 17, 1992, the date he first reported ringing in his ears during a VA examination.  

Service connection for tinnitus was initially denied on the merits in a February 1997 rating decision, which included consideration of the June 1992 VA examination report. Thereafter, the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  In October 2014, the Veteran filed a claim to reopen his previously denied service connection claim for tinnitus.  In a rating decision dated March 16, 2015, the Veteran's claim to reopen service connection     for tinnitus was denied.  The Veteran likewise did not perfect an appeal or submit   new and material evidence within one year of that decision.  Therefore, the February 1997 and March 2015 rating decisions are final.  See 38 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2017).

Final decisions can only be revisited in two ways.  First, they can be reopened through the submission of new and material evidence.  See 38 C.F.R. § 3.156 (2017).  Second, they can be revised through a successful claim of clear and unmistakable error (CUE) in a prior decision.  See 38 C.F.R. § 3.105 (2017); see also Cook v. Principi, 318 F.3d 1334, 1337 (Fed. Cir. 2002).  Neither the Veteran nor his representative has alleged CUE or identified any error in either the February 1997 rating decision or the March 2015 rating decision.  

In this case, service connection for tinnitus was granted after the Veteran filed an increased rating claim for hearing loss, and a VA examination conducted pursuant to that claim yielded new and material evidence in the form of positive nexus opinions sufficient to reopen and grant the previously denied service connection claim for tinnitus.  

Generally, the effective date of an evaluation and award of compensation based on      a claim reopened after final disallowance will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q).  Prior to March 24, 2015, a "claim" was defined as a "formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim included "[a]ny communication or action, indicating an intent to apply for one or more benefits . . ."  38 C.F.R. § 3.155(a) (2014).  Claims filed on or after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. § 3.1(p).  Additionally, if VA receives a complete application form prescribed by the Secretary (as defined in 38 C.F.R. § 3.160 (a)) appropriate to the benefit sought within one year of the receipt of an intent to file a claim, VA will consider the claim to have been filed as of the date the intent to file a claim was received.  38 C.F.R. § 3.155 (b)(1) (2017).  An intent to file a claim must identify the general benefit (e.g., compensation, pension), but need not identify the specific benefit claimed or any medical condition on which the claim is based.  38 C.F.R. § 3.155(b)(2) (2017).  

Upon review of the record, the Board finds that an effective date earlier than December 1, 2016, is not warranted.  On March 11, 2016, the Veteran submitted      an intent to file a claim.  However, the Veteran did not identify the general benefit     he was seeking.  In this regard, the boxes identifying compensation and pension were left blank.  The form states that "VA may not be able to use this form to establish an effective date for benefits if you do not select one or more of the general benefits listed below."  Therefore, as the Veteran did not identify the general benefit being sought, the form did not meet the requirements of an intent to file a claim.  See 38 C.F.R. § 3.155(b)(2).  When the Veteran filed his formal application for benefits on December 1, 2016, he indicated that he was seeking an increased rating for hearing loss.  Thereafter, the Veteran underwent a VA examination pursuant to his increased rating claim.  After the VA examiner opined that the Veteran's tinnitus was related    to service, service connection for tinnitus was granted, and a 10 percent rating was assigned, effective December 1, 2016, the date of receipt of the Veteran's increased rating claim for hearing loss.  A review of the record reveals no communication showing an intent to file a claim to reopen service connection for tinnitus between   the last final rating decision dated March 16, 2015, and December 1, 2016. Because the effective date for a grant of service connection based on new and material evidence can be no earlier than the date of the claim to reopen, an effective date earlier than December 1, 2016, is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an effective date earlier than December 1, 2016, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

An effective date earlier than December 1, 2016, for the grant of service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


